Citation Nr: 1714396	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO. 06-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bilateral plantar keratoses and pes planus from May 3, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected bilateral foot disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1979.

This case came before the Board of Veterans Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania, and then to the RO in St. Petersburg, Florida.

In January 2010 and February 2012, the Board remanded this case for additional development, after which the Board issued a decision in January 2013 denying the claim for increased ratings for the bilateral foot disorder, and remanding the issue of entitlement to a TDIU. The Veteran appealed the Board's denial of the increased rating issues to the U.S. Court of Appeals for Veterans Claims (Court). In August 2014, the Court signed an order remanding these issues to the Board for action in accordance with a Joint Motion for Remand (JMR). Pursuant to the JMR, the Board, in turn, remanded the case to the RO for further development in September 2015. The case has now returned to the Board for further appellate action. 


FINDINGS OF FACT

1. The Veteran's bilateral plantar keratoses and pes planus is characterized by marked deformity, pain on manipulation and use accentuated, and indication of swelling on use; but no marked pronation, inward displacement, or severe spasm has been shown.

2. During the pendency of this appeal, the Veteran's bilateral foot disability has not been sufficient to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for bilateral plantar keratoses and pes planus from May 3, 2012 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5276 (2016).

2. The criteria for a TDIU, including on an extraschedular basis, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz 590 F.3d at 1317. The Veteran has been afforded two VA examinations, discussed below, and an etiological opinion has been obtained, including most recently in March 2016. The Board finds this examination to be adequate.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

This claim was remanded by the Board in September 2015 to allow for additional development, including a new VA examination. A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran underwent new VA examination in March 2016. The claim was subsequently readjudicated, and an SSOC was issued in October 2016. Accordingly, the Board finds that there has been substantial compliance with its September 2015 remand directives. The Board will therefore review the merits of the Veteran's claim.

II. Legal Criteria & Analysis

A. Increased Rating for Bilateral Plantar Keratoses and Pes Planus from May 3, 2012

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient, and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). 38 C.F.R § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing a claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for its conclusion. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016). Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2016). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his foot disabilities are more severe than the currently assigned rating of 30 percent for bilateral, intractable plantar keratoses and pes planus from May 3, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Following the July 2015 JMR, the Board must consider that the Veteran suffered from transfer lesions, reflected in his podiatry treatment records, as well as a bilateral hammertoe deformity and plantar fascial fibromatosis. 

The Board notes that under 38 C.F.R. § 4.71(a), there are 8 separate diagnostic codes applicable to distinct conditions of the feet. The Veteran is currently rated at 30 percent for bilateral plantar keratoses and pes planus from May 3, 2012 under Diagnostic Code (DC) 5276.

DC 5276 provides for the following ratings: A 30 percent rating is assignable for severe bilateral flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 50 percent rating is assignable for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

In rendering its decision, the Board must also consider and discuss whether a disability should be rated under any potentially applicable alternative diagnostic codes. In that connection, under DC 5284, governing "Foot injuries, other," a 10 percent evaluation is assigned for a moderate foot injury, a 20 percent evaluation is assigned for a moderately severe foot injury, and a 30 percent evaluation is assigned for a severe foot injury. Lastly, a 40 percent evaluation is assigned where there is an actual loss of the foot. The Board notes that DC 5284, which contemplates other injuries of the foot, includes the possibility of separate evaluations for each foot. Moreover, DC 5284 is a general diagnostic code under which a variety of "other foot injuries" may be evaluated. In this regard, VA's General Counsel has issued a precedential opinion advising that DC 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints." See VAOPGCPREC 9-98 (Aug. 14, 1998).

In a March 1981 rating decision, service connection was awarded for bilateral postoperative intractable plantar keratosis with pes planus. A 10 percent rating was awarded for each foot under DC 5284. In January 2006, the Veteran filed a claim for an increased rating, alleging that his bilateral foot disability had worsened. Following development during the pendency of the appeal, a June 2012 rating decision was issued which determined that effective May 3, 2012, the Veteran's left foot plantar keratosis with pes planus and right foot plantar keratosis with pes planus would now be evaluated together as a single disability, characterized as bilateral plantar keratosis with pes planus. The recharacterized disability was rated under DC 5276 as 30 percent disabling. In a November 2014 decision, the Board, in part, denied the Veteran entitlement to an evaluation in excess of 30 percent for bilateral plantar keratosis and pes planus from May 3, 2012. The Board also denied entitlement to a TDIU due to service-connected bilateral foot disability. 

In a primary care visit in April 2005, the Veteran complained of plantar warts on the balls of his feet which have caused him increasing pain, which is aggravated with walking and standing. The physician recommended a podiatry consultation for possible orthotics. The physician assessed bilateral foot pain, and upon physical inspection, while there was no edema or deformity, mild hallux valgus bilaterally and callus of both feet at the first and fourth metatarsals were noted. Further, an x-ray was taken which revealed bilateral degenerative changes, hallux valgus which is greater on the left side and mild on the right side, as well as bilateral calcaneal spurring in the region of the Achilles tendon. 

In November 2005, the Veteran stated that his condition has worsened, that he is 60 years old and unable to walk or maintain employment. In January 2006, the Veteran submitted a statement requesting a rating increase for his bilateral foot condition as "arthritis has set in." 

In March 2006, the Veteran had additional x-rays, which revealed hallux valgus deformity of the great toe and that some hammertoe deformity of both the right and left toes was probably present. However, the radiological findings were negative for a fracture, subluxation, destructive bone lesion and soft tissue swelling. The Veteran was issued a diagnosis of transfer lesions/plantar keratoses to the left third and right second and fifth metatarsal heads as well as hallux valgus deformity of the right and left great toes. 

In March 2006, the Veteran went to a podiatry consultation, as per his prior referral. A chronic tinea infection of the plantar arches in the periphery of both feet, severe painful calluses on the plantar aspect of both feet, and onycholysis of thickened yellow nails were reported. The podiatrist stated the Veteran has what appears to be a transfer lesion of the third metatarsal head of the left foot, a lesion under the second and fifth metatarsals of the right foot with chronic tinea infection, and flaking of the skin bilaterally.  His assessment was plantar displaced metatarsals of the third left, two and five right with associated intractable plantar keratomas, chronic tinea of the feet bilaterally, and onychomycosis bilaterally. The podiatric surgeon sharply debrided the Veteran's lesions with a scalpel blade bilaterally, and ordered that a pair of orthotics be fashioned for him. 

Given the Veteran's continuing complaints due to his foot conditions, a VA examination was conducted in April 2006. The examiner noted that the Veteran's medical history as well as his podiatry records from March 2006 were reviewed. The examiner conducted physical examination and reviewed the March 2006 x-rays of the feet. The Veteran complained of discomfort, pain, and swelling to the feet, in particular when walking. He further stated that he maintains his health by riding a bike, and denied a history of flat feet. The Veteran also stated that he could walk a distance of 3 to 4 blocks or 45 minutes at a time. The physical examination revealed surgical scars on the left fourth and fifth metatarsal region at 2.5 cm in length, with similar scars on the right. Full range of motion to the toes was noted bilaterally, with hallus valgus of the right great toe at 20 degrees and the left great toe at 10 degrees. 

Also in April 2006, the Veteran was afforded a psychiatric visit, during which he reported he was to leave for the Netherlands on a six month work trip for Shell Oil. 

The Veteran also sought treatment from VA podiatry providers in April and October 2006 for severe intractable plantar keratomas located under the second and fifth metatarsal heads of the right foot and under the third metatarsal head of the left foot. During the April 2006 podiatry consult, the Veteran was noted to have plantar displaced metatarsals with associated transfer lesions. In the October 2006 consultation, the podiatric surgeon stated "you can barely touch the lesions, no less step or walk on them," and that he supported the Veteran's request for an increase in his disability status because of his altered gait, secondary to his foot problems. The surgeon extensively debrided the lesions with a scalpel and ordered that the Veteran continue the use of his orthotic shoe and foot file to slow the progression of the lesions as well as a follow-up appointment after his Netherlands work trip. 

In a November 2006 statement, the Veteran stated he believes he is in need of a TDIU because he is only 61 and has only limited options. The Veteran stated he was learning new computer skills to help with income. 

On an August 2007 Authorization and Consent Form, the Veteran stated he was unable to walk or stand for a period in excess of 10 minutes. He further stated his foot conditions have caused him to have back problems. 

The next treatment record is in January 2009, when the Veteran had a follow-up foot consultation. The Veteran reported continued pain in his toes, but stated that symptoms in his arches had improved. Of note, the physician found the Veteran to have hyperkeratosis of the left third and right second and fifth metatarsal heads, pain on palpation and some pain of adjacent metatarsal heads. Furthermore, a procedure was conducted whereby the physician pared the Veteran's hyperkeratosis using a scalpel. The Veteran was prescribed custom orthotics, and a follow-up appointment was ordered for a callus assessment. 

In February 2010, the Veteran submitted a statement in support of his claim, wherein he reported being in constant pain, and that he is dependent on pain medication prescribed by the VA, which he states is bad for his liver and kidneys. The Veteran stated he never let his foot condition stop him from carrying out his duties as a squad leader. He further stated he is unable to continue reasonable work due to his foot pain. He reported being unable to walk in street shoes, unable to walk without shoes, and being unable to stand more than 20 minutes.

The Veteran underwent another VA examination in March 2010. The examiner indicated the Veteran's claim file was reviewed. The Veteran complained of continued bilateral foot pain, located mainly in the pads of his feet at the heads of the metatarsals bilaterally. The pain was reported to have been present upon weight-bearing only, and the Veteran denied weakness, fatigability, and flare-ups. The Veteran did report that his pain caused him to walk on the outside of his heel, and that he had started to develop some ankle symptoms as well. The Veteran's treatment at the time included off-loading inserts, multiple pain medications, and a cane. In terms of work, the Veteran reported he was unemployed, but that he did work at Walmart and needed to retire due to his foot pain. Upon physical examination, the examiner noted scars on the right foot at the dorsal aspect of the fourth toe and on the left foot at the dorsal aspect of the third and fourth toes. These scars were found to be consistent with prior hammertoe operations. While tenderness to palpation was also noted, no weakness, fatigue, edema, effusion or instability were found, as well as no present hammertoes or claw toes. The examiner also noted that the Veteran experienced some pain upon rising. The examiner's diagnoses included metatarsalgia of the bilateral feet at the metatarsal heads of two, three and four, with callosities. 

In an April 2012 statement, the Veteran reported that his feet swell and cramp, and that he is unable to go barefoot. He further stated that he underwent an examination for Social Security disability benefits, and was awarded 100 percent disability in 2008. He further stated that he was unable to obtain a job to supplement his income. The Board notes that attempts have been made to obtain the Veteran's Social Security records. However, in August of 2010, the VA Appeals Management Center made a formal finding that the Veteran's SSA records were unavailable, citing, in pertinent part, a response from the Social Security Administration dated April 2010 that the Veteran's medical records were destroyed. 

In May 2012, the Veteran underwent an additional VA examination. The examiner indicated that the Veteran's claim file was reviewed, as well as his medical history. The Veteran complained of pain in his feet and callosities, and further stated he has had two surgeries to his right foot as well as one in the left foot for hammertoes during service. The Veteran also claimed he is unable to work. The examiner noted the Veteran's pes planus diagnosis bilaterally. Also noted was the Veteran's pain on use of his feet which is accentuated on use, and on manipulation of his feet. Further indicated were characteristic calluses bilaterally, caused by the Veteran's flatfoot condition.  The Veteran's symptoms were noted to be relieved by arch supports. Findings were negative for inward bowing, marked inward displacement or severe spasms, or extreme tenderness of the plantar surface of either foot. Also negative were any symptoms related to alignment and deformity of the feet. Scars were also noted. Other pertinent findings included a normal arch on weight-bearing, heel wear along the outer edge of the shoes, and hammer toes most noticeable at the second and third metatarsals bilaterally. The Veteran was found to be able to tip his toe and heel and walk. The examiner also conducted a functional impact assessment of the Veteran's condition, and found that the Veteran's flat foot condition does indeed impact his ability to work, as it results in pain on standing and walking for prolonged periods of time. Further, amputation or prosthesis were ruled out as options which could potentially equally serve the Veteran.  Nonetheless, the examiner stated that the Veteran's condition should not prevent the average individual from employment with low requirements for prolonged standing or walking. The examiner reports having observed the Veteran standing and walking a lot and flat feet were causing him pain to the inner arches and ankles. However, he notes that this pain has since resolved with reduced activity. 

In October 2013, the Veteran went to the Kansas City Veterans Affairs Medical Center (VAMC) to reestablish care after moving there from Florida. He requested replacement orthotics, and reported some weakness in his legs. 

In December 2013, the Veteran presented to a podiatry consultation. A deep callous was noted in the plantar aspect of the feet, and no ulceration was noted upon debridement. Also noted were surgical scars, but no evidence of ulceration, maceration, fissuring of skin or overt bacterial infection was observed. 

Also in December 2013, the Veteran underwent another VA examination. The examiner indicated that the Veteran's claim file was reviewed as well as his medical history. The examiner first noted the Veteran's diagnosis of hammer toes and plantar fascial fibromatosis. The Veteran complained of daily moderate pain of both feet, typically lasting for hours. The Veteran was also found to have hallux valgus with mild or moderate symptoms, but was negative for pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot or any other injuries to the foot.  Other physical findings of significance were bilateral tenderness to the second through fourth metatarsals, with callus formation and abnormal weight bearing. Assistive devices of note were custom orthotics for both feet on a constant basis. The examiner also indicated that diagnostic imaging studies were conducted and reviewed. Pertinently, there were no abnormal findings. The examiner also conducted a functional assessment, where the Veteran's condition was found to impact his ability to work. Namely, the Veteran's walking was reported as limited to two or three blocks, and standing limited between 15 and 30 minutes. Again in December 2013, the Veteran was noted to have mild neuropathy in his feet. 

In the June 2015 JMR, the Veteran's claims were returned to the Board for further development. In particular, the JMR noted that the Board should have discussed the Veteran's reported transfer lesions, hammertoe deformity, and plantar fascial fibromatosis. Specifically, the JMR noted that the Board did not discuss whether the Veteran's transfer lesions and plantar fascial fibromatosis were related to his service-connected foot disability and, if so, can appropriately be considered "characteristic callosities" under DC 5276. Further, the JMR noted that the Board did not discuss the Veteran's specific educational and occupational experience, aside from the fact that he worked at Walmart but retired due to his foot disability. After the June 2015 JMR, this matter again came before the Board, and was remanded in turn for further development, including another VA examination. 

The Veteran underwent said VA examination in March 2016. The examiner indicated that the Veteran's claim file was reviewed, along with his medical history, military service treatment records, and VA treatment records. The Veteran reported daily moderate pain of both feet, typically lasting for hours, specifically to both dorsal and plantar surfaces. He reported no longer having flare-ups, but that his pain was constant. The Veteran also reported some functional loss of his foot condition, indicating he is using both a cane and orthotics. The Veteran's pain is reported as bilateral, accented on use and present upon manipulation. The examiner indicated that the Veteran was presently diagnosed with hammer toes, hallux valgus and plantar fasciitis. The examiner notably found no evidence of swelling on use, characteristic callouses, extreme tenderness of the bilateral plantar surfaces, marked deformity, decreased longitudinal arch height, marked bilateral pronation, or any deformity other than pes planus altering the weight-bearing line. 

Pertinently, the examiner found all of the Veteran's toes to be affected by hammer toe. Hallux valgus symptoms were also indicated bilaterally, at a mild or moderate severity. The examination was negative for hallux rigidus, acquired pes cavus or any other injuries or conditions not already described. On physical examination, bilateral foot pain was indicated, along with functional loss including bilateral pain on movement and weight-bearing, disturbance of locomotion and interference with standing. Functional loss due to pain was also noted bilaterally during flare-ups and with repeated use. Specifically, the Veteran reported that he lost his job due to pain in his feet. The examiner conducted a functional impact assessment, finding that the Veteran's conditions impact his ability to perform certain occupational tasks. Specifically, the examiner found that his hammertoes with hallux valgus caused moderate limitations of walking and prolonged standing, and thus prevents function at a physically-active occupation that requires an upright posture, but would not prevent sedentary work. 

Finally, pursuant to the Board's remand instructions, the examiner provided a medical opinion as to the Veteran's foot conditions. Significantly, the examiner found that the Veteran does not have pes planus, but diagnosed plantar fasciitis which affects his ability to walk on concrete. The examiner further found that the Veteran does have hammer toes and hallux valgus, but that these conditions are not due to service or secondary to plantar fasciitis or pes planus. Rather, the cause of these conditions was associated with age and the Veteran's foot neuropathy, as noted in 2013 podiatry records. Offering an opinion as to the functional impact of the Veteran's hammertoes with hallux valgus and peripheral neuropathy of the feet, the examiner noted moderate limitations of walking and prolonged standing, inability to function at a physically active occupation that requires upright posture, but an ability to perform sedentary work. Further, the Veteran's plantar fasciitis was noted to limit standing and walking as it affects his ability to walk on concrete. 

The Board has reviewed the evidence of record, including medical records and lay statements, and finds that the Veteran's bilateral foot condition does not warrant a rating in excess of 30 percent for the period from May 3, 2012.  

Under DC 5276, the highest possible rating for the Veteran's service-connected disability is 50 percent for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, bilaterally. 

Throughout the period in question, the Veteran has had symptoms including tenderness to palpation of callosities, pain to the inner arches and ankles, pain on use, weakness, some abnormal weight-bearing, disturbance of locomotion and interference with standing. Furthermore, the Veteran has used such assistive devices as orthotic shoes and a cane, which have had mixed results in terms of symptom relief. Indeed, in the March 2016 examination, the orthotics were reported not to provide relief to both feet. Notably, however, following the most recent assessment of his condition, the Veteran was found not to have extreme tenderness on plantar surfaces of the feet or any marked deformity including pronation, inward displacement, or severe spasm of the Achilles tendon on manipulation. See March 2016 VA examination. Importantly, no marked pronation, inward displacement, or severe spasm of Achilles tendon has been noted at any time during the appeal period. Further, the March 2016 VA examiner found the Veteran not to display any characteristic callosities caused by or related to service-connected disability. 

The Board thus finds that the Veteran's symptoms therefore most closely approximate the rating criteria for a 30 percent disability rating under DC 5276, as characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Therefore, a rating in excess of 30 percent for a bilateral foot condition from May 3, 2012 is not warranted. 

The Board has considered whether a higher rating is warranted under any other diagnostic code. In this regard, the Veteran is shown to have hallux valgus, hammer toes, and neuropathy involving his feet. However, service connection is not in effect for any of these disabilities, and the March 2016 VA examiner clearly found them not to be related to service or service-connected disability. Furthermore, the Veteran neither has nor argues that he has a diagnosis of weak foot, claw foot, metatarsalgia, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones. Therefore, the associated diagnostic codes for these conditions cannot be applied. 

With regard to plantar fasciitis, even if the Board were to rate his condition by analogy to DC 5284 (which contemplates other injuries of the foot), a rating in excess of 30 percent would not result, as 30 percent is the highest rating provided for under DC 5284. 

Finally, to the extent that DC 5284 includes the possibility of separate evaluations for each foot, the Court has held that "'Severe' is a degree descriptor specific to [a] listed disability, and disabilities designated as 'severe' in different DCs are not necessarily equally disabling." See Breniser, 25 Vet. App. 64, 76-77 (2011); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015). The Board also notes, as previously explained, that the Veteran was service-connected with a 10 percent rating assigned to each foot under DC 5284 for intractable plantar keratoses with pes planus prior to May 3, 2012, and was then evaluated as a single disability rated at 30 percent disabling under DC 5276. In this case, the evidence is insufficient to show that the Veteran's plantar fasciitis is productive of at least a moderately severe disability (20 percent rating) in each foot, such that a combined rating (of 20 percent for each foot) for the feet would result in an increased rating. See 38 C.F.R. § 4.25 (2016). The findings show only moderate limitations of walking and prolonged standing, no marked deformity and no loss of use of either foot. See March 2016 VA examination. Accordingly, a higher rating is not warranted under DC 5284.

VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v Brown, 7 Vet. App. 498 (1995). The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA in addition to the medical evidence cited above. In that connection, the Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology. Heuer v Brown, 7 Vet. App. 379, 384 (1995), Falzone v Brown, 8 Vet. App. 398, 403 (1995), Caldwell v Derwinski, 1 Vet. App. 466 (1991). Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than indicated in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. Bostain v. West, 11 Vet. App. 124, 127 (1998). The statements from the Veteran clearly articulate the symptoms and troubles he experiences. However, even with consideration of those problems, as discussed above, the Board finds that the evidence is insufficient to show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above. 

Consideration has been given to assigning further staged rating for the Veteran's service-connected foot disabilities; however, at no time during the period in question has the bilateral foot disability warranted more than the assigned rating of 30 percent, so additional staging of the ratings assigned is not warranted. See Hart v Mansfield, 21 Vet. App. 505 (2007).

B. Extraschedular Consideration

Also for consideration is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b)(1) (2016). The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321 (b). 

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008). First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

Also for consideration is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The criteria for rating the Veteran's bilateral foot condition under DC 5276 include the symptoms that the Veteran has been found to have, and all symptoms have been considered. The evidence does not show that the Veteran has any symptoms of his bilateral foot condition that are not contemplated by the schedule or contemplated by the 30 percent rating currently assigned. Nor is this a case where his level of disability is not contemplated by the schedule, or where the Veteran has any other service-connected disability which renders his disability picture unusual or exceptional. That schedule includes levels of symptomatology more severe than what the Veteran has been shown to have-for example, the schedule provides a 50 percent rating for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation. The Veteran has not been shown to manifest any of these symptoms to warrant a higher schedular rating, as discussed above. For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b). 

C. TDIU

The Veteran is claiming entitlement to a total disability rating based on individual unemployability due to his service-connected bilateral foot disability. The Veteran initiated this claim in his notice of disagreement received in July 2006, wherein he stated he was "unable to work because [he] c[ould] not stand or walk." Further reflected in VA podiatry records of October 2006 is the assertion that the Veteran's feet could "barely [be] touch[ed]..., no less step or walk on them."

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016) . Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341 (a), 4.19 (2016). Factors to be considered are the veteran's education, employment history and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 326, 332  (1991).

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.'").

Furthermore, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b) (2016). Thus, if a Veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 (2016)). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id. 

Throughout the entire appellate period, the Veteran has not met the schedular criteria for a TDIU. The Veteran is currently rated at 30 percent for a bilateral foot disability and 10 percent for tinnitus, for a combined rating of 40 percent. 

Pursuant to the July 2015 JMR, the Court also remanded the issue of the Veteran's entitlement to a TDIU, finding that in its November 2014 decision denying entitlement, the Board provided inadequate reasons and bases for said denial. Specifically, the Court decided that the Board had not discussed the Veteran's specific educational and occupational experience when finding that the Veteran's service connected disabilities did not preclude employment, nor did it discuss the definition of sedentary. 

The evidence of record addressing the Veteran's ability to work is indicative of difficulty in performing active physical tasks, and in standing and walking for prolonged periods. The Veteran has claimed he is unable to work due to his inability to stand or walk for long periods of time and for extended distances. The Veteran has further stated he has had to retire from Walmart due to his foot disability. In a November 2006 statement, the Veteran indicated he felt he had a need for a TDIU because he was only 61 and had only other limited options. However, in that same November 2006 statement, the Veteran stated he was learning new computer skills to help with income. 

In February 2010, the Veteran stated that while he never let his foot condition stop him from carrying out his duties as a squad leader, he is unable to continue working due to his foot pain. He further conveyed an inability to walk with street shoes and an inability to stand more than 20 minutes. During his March 2010 VA examination, the Veteran reported he was unemployed, but that he did work at Walmart and needed to retire due to his foot pain. In an April 2012 statement, the Veteran stated that he underwent an examination for Social Security disability benefits, and was awarded 100 percent disability in 2008. He further stated he was unable to find a job to supplement his income. 

In a May 2012 VA examination, a functional impact assessment was conducted, and the Veteran's foot condition was indeed found to impact his ability to work as it results in pain on standing and walking for prolonged periods of time. However, the examiner stated that the Veteran's condition should not prevent the average individual from employment with low requirements for prolonged standing or walking.

In a December 2013 VA examination, another functional assessment was conducted, where the Veteran's condition was found to impact his ability to work. The Veteran's walking was reported as limited to two or three blocks, and standing limited between 15 and 30 minutes. However, the examiner did find that the Veteran's condition did not render him unemployable.  

Finally, in a March 2016 VA examination, the Veteran reported he lost his job due to pain in his feet. Upon a functional impact assessment, the Veteran was found to have an inability to complete certain occupational tasks. Specifically, the Veteran's hammertoes with hallux valgus were found to cause moderate limitations of walking and prolonged standing, and thus to prevent function at a physically active occupation that requires an upright posture, but would not prevent sedentary work. The examiner also referred to the Veteran's statement that he cannot walk on concrete, and lost his job at Walmart for that reason. Indeed, the examiner noted the Veteran's plantar fasciitis as limiting his standing and walking as it affects his ability to walk on concrete. Further assessed was an inability to function at a physically active occupation that requires upright posture, but an ability to perform sedentary work. 

The Veteran's DD-214 reflects that he was a sharpshooter and a grenade expert, and that he has a high school diploma. Further, the Veteran's Statement of Personal History indicates that he graduated from Wentworth Military Academy in 1959, and from Shawnee Mission North in 1964. The Veteran also had general studies courses at Central Texas College during a 16 week period, full-time general studies at Quincy College where he was taking courses towards his Bachelor of Arts, in preparation of becoming an alcohol counselor. He also received chemical warfare training at NBC School in Ft. Hood, Texas where he became an NBC specialist.

The Veteran's employment history reflects that he used to work, among other businesses, at a candy company from 1964 to 1967, investigation and detective agencies between 1969 and 1971, and at an engineering and electronics company from 1971 until 1975. The Veteran's medical records have also shown employment at Walmart. 

While the Board recognizes the significant impairment caused by the Veteran's service-connected bilateral foot disability, as well as the Veteran's statements regarding his inability to work, the Board finds that the preponderance of the evidence is against a finding that entitlement to a TDIU is warranted. The majority of the medical evidence of record indicates that while the Veteran experiences pain and is unable to walk or stand for extended periods or distances, his disability does not preclude sedentary employment. Indeed, the Board finds that the Veteran has had both a high school and some college-level education, as well as skills acquired from extensive work experience which are transferable and marketable. The Veteran himself has stated during the course of the appeal period that he was taking computer classes. Furthermore, other than his own statements, there is no evidence of record indicative that the Veteran is unemployable.

The Board also notes that the 30 percent disability rating which has been assigned is in and of itself recognition that his service-connected bilateral foot disability renders it difficult to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Accordingly, the Board concludes that referral of the veteran's claim of a TDIU for extraschedular consideration is not warranted. 

In summary, the preponderance of the evidence is against finding that the Veteran is rendered unemployable by reason of service-connected disability. Therefore, the Veteran is not entitled to a TDIU, and referral of the Veteran's claim to the Director of Compensation Service for extraschedular consideration is not warranted. 


ORDER

Entitlement to a rating in excess of 30 percent for a bilateral foot disability for the period from May 3, 2012, is denied.

Entitlement to a TDIU based on unemployability due to the service connected
bilateral foot disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


